DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miegishi (US 2018/0227445) in view of Camilleri et al. (US 2007/0095906 A1).

With respect to Claim 1, Miegishi’445 shows an information processing apparatus (Figure 4 Printer 30) comprising: 
control equipment configured to communicate with an external apparatus by a first communication method via a network and including a controller (Figure 4 CPU 211 and communication I/F 204 described in Paragraph [0082] as an interface for performing communication via the network N, paragraph [0070] network N including the internet); and 
[internal] equipment configured to communicate with the control equipment by a second communication method different from the first communication method and having equipment information (Figure 4 external I/F 203 described in paragraph [0081] to connect via USB to a memory) [ ]. 
Miegishi’445 does not specifically show wherein the controller obtains the equipment information from the internal equipment and generates identification information corresponding to the internal equipment based on the obtained equipment information, the identification information being the identification information for the control equipment, when the controller receives an inquiry request for the internal equipment from the external apparatus via the network, the controller: converts the identification information to a format usable by Simple Network Management Protocol (SNMP), generates first response information based on the converted identification information, and transmits the first response information indicating the generated identification information to the external apparatus using SNMP.
	Camilleri’906 shows wherein the controller obtains the equipment information from the internal equipment (Figure 2C describes the printer having a network card 274 installed internally and connected to an internal bus within the printer using a USB) and generates identification information corresponding to the internal equipment based on the obtained equipment information, the identification information being the identification (paragraph [0039]-[0041] asset tracking information and other information from printer and network card), when the controller receives an inquiry request for the internal equipment from the external apparatus via the network (Paragraph [0041]  GET command is used to retrieve asset tracking information and other information from network card 274 and printer 268), the controller: converts the identification information to a format usable by Simple Network Management Protocol (SNMP) (paragraph [0041] converted into an SNMP command to be transmitted using SNMP protocol 206 back up to asset tracking computer 276 and asset/configuration management interface 278), generates first response information based on the converted identification information, and transmits the first response information indicating the generated identification information to the external apparatus using SNMP (paragraph [0041] converted into an SNMP command to be transmitted using SNMP protocol 206 back up to asset tracking computer 276 and asset/configuration management interface 278).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Miegishi’445 to include obtains the equipment information from 
	With respect to Claim 2, the combination of Miegishi’445 and Camilleri’906 shows the information processing apparatus, wherein the control equipment includes a first memory that stores a BIOS setting value, (in Miegishi’445: storing BIOS information in register 35 described in paragraph [0120]).  
	With respect to Claim 3, the combination of Miegishi’445 and Camilleri’906 shows the information processing apparatus further comprising a second memory that stores a communication program for realizing2of13Application No. 16/555,861Amendment "B" dated March 5, 2021 Reply to Final Office Action dated December 23, 2020communication based on SNMP that is different from the first memory, wherein the controller reads the communication program from the second memory and executes the communication program, and when the controller receives a communication request for the internal equipment from the external apparatus via the network, the controller converts the identification information stored in the first memory into second response information in a format usable by SNMP and transmits the second response information to the external apparatus (in Camilleri’906: paragraphs [0041] GET command is used to retrieve asset tracking information and other information from network card 274 and printer 268, SNMP protocol support 280 can convert an SNMP command into printer management language (PML) requests to obtain detailed printer specific information from the printer engine or other subsystems, For example, a PML request can be made to determine if the toner cartridge is low or a total count of pages printed on printer 268, these PML requests are processed and returned to network card 274 and converted back into an SNMP command to be transmitted using SNMP protocol 206 back up to asset tracking computer 276 and asset/configuration management interface 278).  
	With respect to Claim 4, the combination of Miegishi’445 and Camilleri’906 shows the information processing apparatus wherein the second communication method used between the control equipment and the internal equipment corresponds to a USB communication standard, the internal equipment is USB equipment, the equipment information is a USB device descriptor, and the communication program includes at least one of an SMBIOS program and an SNMP agent program (in Camilleri’906: paragraphs [0037] printer 268 has a network card 274 installed internally and connected to an internal bus within the printer that could use USB).  
With respect to Claim 5, the combination of Miegishi’445 and Camilleri’906 shows the information processing apparatus wherein at least at an initial start time of the control equipment the controller generates the identification information (in Camilleri’906: paragraph [0047] at predetermined times determines if there was an event detected that affects operational information or asset tracking information for the printer or device).  
With respect to Claim 6, the combination of Miegishi’445 and Camilleri’906 shows the information processing apparatus wherein the controller determines whether or not the identification information is stored in the first memory at a start time of the control equipment, and when the controller determines that the identification information is not stored in the first memory, the controller generates the identification information, whereas when the controller determines that the identification information is stored in the first memory, the controller does not generate the equipment information (in Camilleri’906: paragraph [0047] at predetermined times determines if there was an event detected that affects operational information or asset tracking information for the printer or device).  
With respect to Claim 7, the combination of Miegishi’445 and Camilleri’906 shows the information processing apparatus wherein the internal equipment includes a printing mechanism (in Camilleri’906: Figure 2C describes the printer having a network card 274 installed internally and connected to an internal bus within the printer).
With respect to Claim 8 arguments analogous to those presented for claim 1, are applicable.
Claim 9 arguments analogous to those presented for claim 2, are applicable.
With respect to Claim 10 arguments analogous to those presented for claim 3, are applicable.
With respect to Claim 11 arguments analogous to those presented for claim 4, are applicable.
With respect to Claim 12 arguments analogous to those presented for claim 5, are applicable.
With respect to Claim 13 arguments analogous to those presented for claim 6, are applicable.
With respect to Claim 14 arguments analogous to those presented for claim 7, are applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishio (US 2002/0156947 A1) in paragraphs [0099]-[0111] describe using SNMP to obtain and recognize device information simply converting the device configuration information into SNMP data format from the plurality of printers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675